DETAILED ACTION
1.         Claims 1-10, as originally filed on 01/22/2021, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 06/29/2021 has been considered by the examiner. An initialed copy is attached.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/215,450 (reference application; hereinafter App. ‘450). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a contact structure comprising a substrate, a copper layer disposed on the substrate, an organic layer disposed on the copper layer, and a silver nanowire layer disposed on the organic layer (see instant claims 1-2; App. ‘450 claims 1-2). 
The difference between the two applications is the terms used for “organic layer”: instant claim 1 writes “an adhesion promotion layer”, whereas claim 1 of App. ‘450 writes “a nanowire-distribution-promotion layer”. However, since claims 2-4 in both apps. define the organic layer as containing the same chemical compounds in the same proportions, e.g. a base solution containing epoxy-based silane and amine-based silane coupling agents, the terms used to refer to each layer are read as a chemical property. See MPEP 2112.01 II: "products of identical composition cannot have mutually exclusive properties." One skilled in the art would expect that organic layers comprising the same chemical compounds to have the same properties, even if referred to by different terms in the two applications. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.         Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “wherein an adhesive force between the copper layer and the silver nanowire layer is 3B or more”. Claim 8 writes “an adhesive force of 3B to 4B”. What are the test conditions for measuring an adhesive force and to what does “3B” and “4B” refer? The present specification gives one example of a test method, ASTM D3359, at para. 0003, but does not explain the units or give any further detail. Claims 1 & 8 are indefinite for not clearly setting forth the metes and bounds of the invention.
Claims 2-7 & 9-10 are also rejected as indefinite for failing to overcome the deficiencies of a rejected base claim. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102/103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hsiao et al. (US 11,360,622 B2).
	As to independent claim 1, Hsiao teaches a contact structure comprising: a substrate; a copper layer disposed on the substrate; an adhesion promotion layer disposed on the copper layer, wherein the adhesion promotion layer forms a monomolecular adsorption layer on a surface of the copper layer (Hsiao calls it a “migration proof layer”); and a silver nanowire layer disposed on the adhesion promotion layer (see FIG. 1; col. 1, line 28 to col. 2, line 16 and col. 3, lines 5-61).

    PNG
    media_image1.png
    194
    360
    media_image1.png
    Greyscale

Hsiao FIG. 1 (reproduced above) shows a stack structure 10 (corresponds to the claimed “contact structure”) comprising: a substrate 11, a copper layer 12 disposed on the substrate 11, a migration-proof layer 13 (corresponds to the claimed “adhesion promotion layer”) disposed on the copper layer 12 and a silver-nanowire layer 14 disposed on the migration-proof layer 13 (see First Embodiment in col. 3).
Hsiao is silent as to the claimed property “an adhesive force between the copper layer and the silver nanowire layer is 3B or more”. However, since the Office does not have the facilities for examining and comparing Applicant’s “adhesive force” property with that of the adhesive force between the copper layer and silver nanowire layer taught by the prior art, the burden is on the Applicant to show that Hsiao would not inherently possess the claimed adhesive force. See MPEP 2112.01. 
As to claims 9-10, Hsiao teaches an electronic device comprising the contact structure according to claim 1 (see col. 1, lines 13-29: touch sensor); the electronic device of claim 8, wherein the contact structure is located in a peripheral area of the electronic device (see FIG. 3: view of a touch sensor; col. 1, line 55 to col. 2, line 26).
Hsiao anticipates claims 1 and 9-10 since he teaches all of the claimed features of the contact structure. In the event that the anticipation rejection under Hsiao is found to be insufficient, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed contact structure because Hsiao and the present invention both disclose stack structures applied in a touch sensor/panel (see Hsiao col. 1, lines 7-10 and filed spec. para. 0033-0047: contact structure in a touch sensing electrode). Therefore, claims 1 and 9-10 are anticipated by or rendered obvious over the disclosure of Hsiao.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (CN 106104706 A). The text citations below to Hwang are to a PDF of its English machine translation (pgs. 1-35: Description & Claims) accessed online from Espacenet and the Figures are in the original CN document.
	As to independent claim 1, Hwang teaches a contact structure (Hwang calls it a “transparent conductor”) comprising: a substrate; a copper layer disposed on the substrate; an adhesion promotion layer disposed on the copper layer (Hwang calls it a “functional layer”); and a silver nanowire layer disposed on the adhesion promotion layer (see para. 0040-0056, 0088-0092, 0101-0108: the adhesion enhancer can improve the adhesion between the metal nanowire (121) and the base layer (110) and at the same time improve the reliability of the transparent conductor). Hwang teaches transparent conductive layers (120) formed on both surfaces of the base layer (110) in ¶ 0046; one surface [“below”] reads on a “copper layer”, the other surface [“above”] reads on a “silver nanowire layer”. In more detail, transparent conductor (100) in Hwang reads on “substrate” in claim 1; transparent conductive layer (120) [below base layer (110)] containing metal nanowires (121) and metal particles (122) made of copper in Hwang ¶ 0047 & 0052 reads on “copper layer” in claim 1; functional layer(s) such as a matrix (123) containing an adhesion enhancer are stacked on base layer (110) in Hwang ¶ 0045, 0088, 0102, which reads on “adhesion promotion layer” in claim 1; transparent conductive layer (120) [above base layer (110)] containing metal nanowires (121) and metal particles (122) made of silver in Hwang ¶ 0047 & 0052 reads on “silver nanowire layer” in claim 1. It is noted that, by broadest reasonable interpretation, the “copper layer” recited in claim 1 with no specified form could include nanowires and/or nanoparticles, as taught by Hwang. See MPEP 2111.
	Hwang fails to explicitly disclose [1] that the adhesion promotion layer forms a monomolecular adsorption layer on a surface of the copper layer and [2] that an adhesive force between the copper layer and the silver nanowire layer is 3B or more. 
However, since the Office does not have the facilities for examining and comparing the claim 1 recited contact structure (4 stacked layers) with that of the stack structure taught by the prior art, the burden is on the Applicant to show that Hwang would not necessarily possess the claimed monomolecular adsorption layer and adhesive force properties. See MPEP 2112.01. 
	As to claim 2, Hwang teaches the contact structure of claim 1, wherein the adhesion promotion layer is an organic layer formed by curing a composite formulated organic coating material, and the composite formulated organic coating material comprise a base solution, an additive and a solvent (see para. 0088 & 0092-0109: matrix (123) formed from binders, initiators, solvent, adhesion enhancers & the like). As to the wt% of each component, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the amount of base solution, additive and solvent based on routine experimentation and the disclosure of Hwang. Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 3-4, Hwang teaches the contact structure of claim 2, wherein the base solution is a first coupling agent, the additive is a second coupling agent, an organic ligand, an organic resin or a combination thereof, and the first coupling agent is different from the second coupling agent (see para. 0092-0107); wherein the first coupling agent is an epoxy-based silane coupling agent and the second coupling agent is an amine-based silane coupling agent (see para. 0092-0107).
As to claims 5-6, one of ordinary skill in the art would discover the optimum or workable ranges for a content of the base solution/additive and ratio of base solution to additive based on routine experimentation and the disclosure of Hwang. Burden is shifted to the Applicant to provide evidence that the claimed volume ratios produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
	As to claim 7, Hwang teaches the contact structure of claim 1, wherein the adhesion promotion layer has a thickness of about 50 nm to about 100 nm (see para. 0091: thickness of about 30 nm to 150 nm). 
As to claim 8, Hwang is silent on the claimed adhesive force property. However, the contact structure taught by Hwang would have necessarily possessed the claimed adhesive force in view of the substantially identical product structure/chemical composition. See MPEP 2112.01.
As to claims 9-10, Hwang teaches an electronic device comprising the contact structure according to claim 1 (see para. 0004: transparent conductors can be used in devices such as touch panels, displays, electronic paper and solar cells; see para. 0125-0149: optical device includes an OLED, LED or LCD); the electronic device of claims 9, wherein the contact structure is located in a peripheral area of the electronic device (see FIG. 6, para. 015-0127: transparent electrode module (20) is formed from any of the transparent conductors according to embodiments of the present invention (i.e. “contact structure” in claim 1)).


Examiner’s Note
10.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
11.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner 
Art Unit 1761                                                                                                                                                                                                        August 27, 2022